ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-343, concluding that ANTHONY LaRUSSO of WEST CALDWELL, who was admitted to the bar of this State in 1969, should be censured for violating RPC 1.7(a)(2) (conflict of interest — representing a client when the representation is directly adverse to another client), and good cause appearing;
It is ORDERED that ANTHONY LaRUSSO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.